Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	Claim(s) 1-18 were previously pending and were rejected in the previous office action. Claim(s) 1-3, 5-9, 11-15, and 17-18 were amended. Claim(s) 4, 10, and 16 were cancelled. Claim(s) 19-22 were newly added. Claim(s) 1-3, 5-9, 11-15, and 17-22 are currently pending and have been examined. 

Response to Arguments
Claim Interpretation
	Applicant’s amendments filed February, 23, 2021, with respect to the claim interpretation has been fully considered and is persuasive. The claim interpretation has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 10-11 of Applicant’s Response, filed February,
23, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-18 have been fully considered but they are not persuasive.
	Applicant argues that the limitations do not fall within Step 2A Prong 2, because they integrate the judicial exception into practical application such that the claim(s) are more than a drafting effort designed to monopolize the exception. Examiner, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Furthermore, similar to, Electric Power Group, LLC v. Alstom S.A., the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is merely a form of insignificant extra-solution activity. Here, in this case the system will acquire vehicle state information and package information, which, the vehicle state information and the package information will be used to determine if it is possible to deliver the package to the delivery destination, which, the determination information will then be provided, thus 

Claim Rejections - 35 USC § 102
	Applicant’s arguments, on Page(s) 11-12, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-3, 6-9, 12-15, and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Applicant, argues on page 11, that one in the ordinary skill in the art would not have looked to Kadonaga (JP 2006206225A) since the situation for not being able to pickup and deliver packages is different from that claimed. Examiner, respectfully, disagrees. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Furthermore, This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. Here, Kadonaga is within the same field of endeavor when the reference recites the invention executes a method of receiving deliveries by a vehicle when a recipient is absent, see Non-final office action mailed 10/23/2020 pg. 20, which, is the same as applicant’s invention. Applicant argues that Kadonaga would not be looked as prior art since the situation for not being able to pick-up and deliver packages is different, see applicant’s argument page 11, however, applicant’s analysis is misguided, respectfully, as Kadonaga teaches vehicle parking information will be provided to the delivery information center, which, the delivery information center will then provide the current position information (i.e., orientation) of the vehicle to the delivery communication 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 11-12, with respect to the 35 U.S.C. 103 rejection for Claim(s) 4-5, 10-11, and 16-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner, respectfully, guides applicant attention to the Kadonaga argument above. 
Claim Objection
	Claims 19-21 are objected because “foreword” appear to be typographical error of the word “forward”. 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-3, 5-9. 11-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 7, and 13 recites an entity that is able to receive a pick-up and/or delivery reservation for a parked vehicle, which, the entity will obtain parking and package information for determining if pick-up and delivery is possible and then providing that information to a user. Independent Claim(s) 1, 7, and 13 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: commercial or legal interactions (including business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions). Independent Claim(s) 1, 7, and 13 “acquiring state information including at least one of information on a parking state of the vehicle and information on a surroundings situation of a parking position of the vehicle, the information on the parking state of the vehicle including an orientation of the vehicle with respect to the parking position,” “providing determination information for assisting in a determination as to whether or not pick-up and delivery of the pick-up and delivery product to the one or more areas is possible based on the state information,” “receiving a reservation for use of an area serving as the pick-up and delivery destination of the pick-up and delivery product in the one or more areas,” and “determining that the pick-up and delivery of the pick-up and delivery Independent Claim(s) 1, 7, and 13, are similar to an entity obtaining vehicle parking and package information, which, allows a user to then provide a reservation request for a pick-up and delivery vehicle destination. The entity will then determine if the item can be delivered to the vehicle based on the vehicles state information and package information, which, the entity will then provide whether the package can be delivered to a user. The mere recitation of generic computer components (Claim(s) 1 and 7: an information processing device and an external device; and Claim 13: a non-transitory computer-readable recording medium, an information processing device, and an external device) do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 7, and 13 recites the above abstract idea(s).

	Step 2A Prong Two: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “acquiring,” “providing,” “receiving,” and “determining,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim(s) 1 and 7: an information processing device and an external device; and Claim 13: a non-transitory computer-readable recording medium, an information processing device, and Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. Furthermore, similar to, Electric Power Group, LLC v. Alstom S.A., the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is merely a form of insignificant extra-solution activity. Here, in this case the system will acquire vehicle state information and package information, which, the vehicle state information and the package information will be used to determine if it is possible to deliver the package to the delivery destination, which, the determination information will then be provided, thus acquiring vehicle and package information, determining if delivery possible, and then providing the determination information is merely insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and extra-solution activity, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner, further, notes that the additional element (i.e., information processing device) was considered insignificant extra-solution activity, see above analysis. Here, the “information processing device,” is well-understood, routine, and conventional. Similar to, Symantec, the court found that receiving or transmitting data over a network are recognized computer functions that are well-understood, routing, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity. Here, the information processing device is able to receive and transmit information over network, see applicant’s specification paragraph(s) 0037 and 0039. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2, 5, 8, 11, 14-15, 17, and 19-22: The various metrics of Claim(s) 2, 5, 8, 11, 14-15, 17, and 19-21 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1, 7, and 13, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
	
Claim(s) 3  and 9: The additional limitation of “receiving,” and “determining,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 7, and 13. The processing device, terminal of a user, and an external device are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “receive a condition for specifying the pick-up and delivery destination from who uses the vehicle as the pick-up and delivery destination of the pick-up and delivery product,” and “provide the determination information for the vehicle that satisfies the condition,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim(s) 3, 9, and 16, respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 6, 12, and 18: The additional limitation of “providing,” is further directed to a certain method of organizing human activity, as described in Claim(s) 1, 7, and 13. The processing device and business server are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation of “providing the determination information that provides an electronic commerce service,” step/function falls within the enumerated grouping certain methods of organizing human activity. Therefore, for the reasons described above with respect to Claim(s) 6, 12, and 18, respectively, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

dependent claim(s) 2-3, 5-6, 8-9, 11-12, 14-15, and 17-22 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-3, 5-9. 11-15, and 17-22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s)  1-3, 5-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2016/0189098) in view of Kadonaga (JP 2006206225A) and further in view of Wiechers (US 2017/0024688).
Regarding Claim 1, Beaurepaire et al., teaches an information system configured to manage use of one or more areas in a vehicle permitted to be used as a pick-up and delivery destination of a pick-up and delivery product, the information system comprising an information processing device including circuitry configured to: 
Acquire state information including at least one of information on a parking state of the vehicle and information on a surroundings situation of a parking position of the vehicle, 
Provide determination information for assisting in a determination as to whether or not pick-up and delivery of the pick-up and delivery product to the one or more areas is possible based on the state information, to an external device that is provided external to the information processing device. (Paragraph(s) 0076-0077 and 0078)(Beaurepaire et al. teaches that the configuration platform is able to determine the one or more nearby vehicles that are at a location within a predefined distance of the user’s location. Beaurepaire et al., further, teaches that the configuration platform can inform the parcel delivery person’s device of the one or more nearby cars (i.e., provide determination information to an external device that is external to the information processing device. Beaurepaire et al., also, teaches that the configuration platform can determine whether the user has granted or denied full access to the compartments within the shared vehicle. If it is determined that the user has granted access to the compartment then the delivery person will be allowed to access the shared vehicle. Examiner, respectfully, notes that the limitation “for assisting in a determination as to…,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “provide 
Receive a reservation for use of an area serving as the pick-up and delivery destination of the pick-up and delivery product in the one or more areas from a terminal of a user. (Paragraph 0032)(Beaurepaire et al. teaches that a car parked in a parking location can be booked by a user via a website. The booking may grant access to the car’s trunk and or glove compartment for receiving a delivery item on behalf of the user (i.e., reservation for use of an area). Beaurepaire et al., further teaches that the delivery request from the user will be received by the configuration platform (i.e., information processing device))
Determine that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination
	With respect to the above limitations: while Beaurepaire et al. taches that a user is able to book a vehicle for delivering a package to one or more granted compartments 
	But, Kadonaga in the analogous art of delivering items to a vehicle, teaches 
The information on the parking state of the vehicle including an orientation of the vehicle with respect to the parking position.  (Paragraph(s) 0027 and 0030)(Kadonaga teaches that the vehicles parking position (i.e., orientation) can be identified, which, can be used to measure if the vehicle is parked in a forward position) 
Determine that the pick-up and delivery of the pick-up and delivery product is impossible based on the state information. (Paragraph(s) 0024, 0030, and 0032); and (Claim 7)(Kadonaga teaches that vehicle parking information can be determined by a GPS device, which, the parking information will be provided to the delivery information center, which, the delivery information center will then provide the current position information (i.e., orientation) of the vehicle to the delivery communication device. The system is also able to determine if the vehicle is able to accept the item based on the items shape and size and the parking position of the vehicle and if it is determined that the vehicle is in a narrow space that condition will make it impossible to deliver the item. Examiner, respectfully, notes that the user is able to specify and select a delivery 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining if a package is granted access to a vehicle based vehicle parking information and package information of Beaurepaire et al., by incorporating the teachings of a system determining if it is possible to determine if an item is able to be delivered to a vehicle based on the package size and parking state of the vehicle of Kadonaga, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save time and labor for carrying out the delivery many times in the absence of the home delivery company and to reduce the delivery cost. (Kadonaga: Paragraph 0045)
	With respect to the above limitations: while Kadonaga teaches a system for determining and measuring the parking position of a user’s vehicle, which, the system will determine if a package can be delivered to the vehicle based on the vehicles parking position and shape and size of the package. To the extent that Beaurepaire et al. and Kadonaga, do not explicitly teach ‘parking state of the vehicle including an orientation of the vehicle,’ see Wiechers below. 
	 But, Wiechers in the analogous art of package delivery to a customer vehicle, teaches information on the parking state of the vehicle including an orientation of the vehicle. (Paragraph(s) 0035-0036)(Wiechers teaches that the system can determine the orientation of the customer vehicle, which, the distribution vehicle will use the vehicles orientation to determine a suitable position to deliver the package to the customer vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining if a package is granted access to a vehicle based vehicle parking information and package information of Beaurepaire et al. and a system determining if it is possible to determine if an item is able to be delivered to a vehicle based on the package size and parking state of the vehicle of Kadonaga, by incorporating the teachings of determining the orientation of a customer’s vehicle in order to determine if the distribution vehicle is in a suitable position to deliver the package to the customer vehicle of Wiechers, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save time and boost customer convenience since unnecessary journeys are cut out by providing the package to the customer car rather than having the customer travel to a company branch to collect their packages. (Wiechers: Paragraph 0011)

	Regarding Claim 2, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 1 and wherein the circuitry is configured to:
Acquire the package attribute information of the pick-up and delivery product. (Paragraph 0048)(Baurepaire et al. teaches a configuration 
Provide the determination information to the external device based on the state information and the package attribute information of the pick-up and delivery product. (Paragraph(s) 0048, 0058, and 0075-0076)(Beaurepaire et al. teaches that the configuration platform can determine the one or more vehicles that are capable of accepting the delivery item based on the vehicles location (i.e., state information) and item attributes (i.e., package attribute information). The configuration platform will then inform the delivery persons device (i.e., external device) of the one or more nearby cars, which, will then allow the delivery person to select one or more nearby cars for the delivery)  select one or more vehicles based on the 

	Regarding Claim 3, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 1 and wherein the circuitry is configured to:
Receive a condition for specifying the pick-up and delivery destination from the terminal of the user who uses the vehicle as the pick-up and delivery destination of the pick-up and delivery product. (Paragraph 0074)(Beaurepaire et al. teaches a user is able to purchase an item for delivery. The user will accept the terms and conditions of the delivery, which, include the mode of delivery, the time of delivery, and the location of the delivery (i.e., conditions). The website will then notify the 
Provide the determination information for the vehicle that satisfies the condition to the external device. (Paragraph(s) 0075-0076)(Beaurepaire et al. teaches that the configuration platform (i.e., information processing device) will receive the request information, which, the configuration platform will determine the one or more nearby cars that are within a predefined distance location from the user and the parcel type. The configuration platform will then transmit the locations of the nearby shared vehicles or cars to the delivery management terminal and/or the delivery person for selection)  
 
	Regarding Claim 5, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 1 and wherein the circuitry is configured to:
Receive a request for acquisition of the state information from the terminal. (Paragraph(s) 0038 and 0040)(Beaurepaire et al. teaches that the configuration platform is able to receive a delivery request from a user, which, the configuration platform will then determine the availability of vehicles for the car sharing option based on a proximity to the delivery location, current location of the user, and/or future location of the user. The configuration is also able to determine if the vehicle is no longer 
Determine that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination 
	With respect to the above limitations: while Beaurepaire et al. taches that a user is able to book a vehicle for delivering a package to one or more granted compartments within the vehicle, which, the configuration platform will determine if the compartments have been granted access for the delivery. However, Beaurepaire et al., doesn’t explicitly teach that the system will determine that it is impossible to deliver the package based on state information and package information. 
	But, Kadonaga in the analogous art of delivering items to a vehicle, teaches determine that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination is impossible. (Paragraph(s) 0024, 0030, and 0032); and (Claim 7)(Kadonaga teaches that vehicle parking information can be determined by a GPS device, which, the parking information will be provided to the delivery information center, which, the delivery information center will 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining if a package is granted access to a vehicle based vehicle parking information and package information of Beaurepaire et al., by incorporating the teachings of a system determining if it is possible to determine if an item is able to be delivered to a vehicle based on the package size and parking state of the vehicle of Kadonaga, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save time and labor for carrying out the delivery many times in the absence of the home delivery company and to reduce the delivery cost. (Kadonaga: Paragraph 0045)

	Regarding Claim 6, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to claim 1 and wherein the circuitry is configured to provide the determination information to a business server that provides an electronic commerce service. (Paragraph 0076)(Beaurepaire et al. teaches that the search for one or more nearby cars can be provided to a delivery company and/or delivery person that provides a delivery service (i.e., electronic commerce service)) 

	Regarding Claim 7, Beaurepaire et al./Kadonaga/Wiechers, teaches an information processing method using an information system configured to manage use of one or more areas in a vehicle permitted to be used as a pick-up and delivery destination of a pick-up and delivery product, the information system including an information processing device, the information processing method comprising: 
Acquiring, by the information processing device, state information including at least one of information on a parking state of the vehicle and information on a surroundings situation of a parking position of the vehicle, the information on the parking state of the vehicle including an orientation of the vehicle with respect to the parking position. (See, relevant rejection of Claim 1(a)) 
Providing, by the information processing device, determination information for assisting in a determination as to whether or not pick-up and delivery of the pick-up and delivery product to the one or more areas is possible based on the state information, to an external device that is provided external to the information processing device. (See, relevant rejection of Claim 1(b)) 
Receiving, by the information processing device, a reservation for use of an area serving as the pick-up and delivery destination of the pick-up and delivery product in the one or more areas from a terminal of a user. (See, relevant rejection of Claim 1(c)
Determining, by the information processing device, that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination is impossible based on the state information and package attribute information of the pick-up and delivery product after reception of the reservation for use. (See, relevant rejection of Claim 1(d))
	
	Regarding Claim 8, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations of Claim 7 and 
Acquiring, by the information processing device, the package attribute information of the pick-up and delivery product. (See, relevant rejection of Claim 2(a) and 7)
Providing, by the information processing device, the determination information to the external device based on the state information and the package attribute information of the pick-up and delivery product. (See, relevant rejection of Claim 2(b) and 7)

	Regarding Claim 9, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 7 and 
Receiving, by the information processing device, a condition for specifying the pick-up and delivery destination from the terminal of the user who uses the vehicle as the pick-up and delivery destination of the pick-up and delivery product.  (See, relevant rejections of Claim(s) 3(a) and 7
Providing, by the information processing device, the determination information for the vehicle that satisfies the condition to the external device.  (See, relevant rejections of Claim(s) 3(b) and 7)
	Regarding Claim 11, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 7 and 
Receiving, by the information processing device, a request for acquisition of the state information from the terminal. (See, relevant rejections of Claim(s) 5(a) and 10)
Determining, by the information processing device that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination is impossible based on the state information acquired in response to the request for acquisition and package attribute information of the pick-up and delivery product the use of which has been reserved. (See, relevant rejections of Claim(s) 5(b) and 10)

	Regarding Claim 12, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 7 and further comprising providing, by the information processing device, the determination information to a business server that provides and electronic commerce service. (See, relevant rejection(s) of Claim(s) 6 and 7)

	Regarding Claim 13, Beaurepaire et al./Kadonaga/Wiechers, teaches a non-transitory computer-readable recording medium storing a program for causing an information processing device to execute an information processing method of an 
Acquiring, by the information processing device, state information including at least one or information on a parking state of the vehicle and information on a surrounds situation of a parking position of the vehicle, the information on the parking state of the vehicle including an orientation of the vehicle with respect to the parking position. (See, relevant rejection of Claim 1(a))
Providing, by the information processing device, determination information for assisting in a determination as to whether or not pick-up and delivery of the pick-up and delivery product to the one or more areas is possible based on the state information, to an external device that is provided external to the information processing device. (See, relevant rejection of Claim 1(b))
Receiving, by the information processing device, a reservation for use of an area serving as the pick-up and delivery destination of the pick-up and delivery product in the one or more areas from a terminal of a user. (See, relevant rejection of Claim 1(c)
Determining, by the information processing device, that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination is impossible based on the state information and package attribute information of the pick-up and delivery product after reception of the reservation for use. (See, relevant rejection of Claim 1(d))

	Regarding Claim 14, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations of Claim 13 and wherein the control process comprises:
Acquiring, by the information processing device, package attribute information of the pick-up and delivery product. (See, relevant rejection of Claim 2(a) and 13)
Providing, by the information processing device, the determination information to the external device based on the state information and the package attribute information of the pick-up and delivery product. (See, relevant rejection of Claim 2(b) and 13)

	Regarding Claim 15, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations of Claim 13 and wherein the control process comprises:
Receiving, by the information processing device, a condition for specifying the pick-up and delivery destination from the terminal of the user who uses the vehicle as the pick-up and delivery destination of the pick-up and delivery product. (See, relevant rejection(s) of Claim(s) 3(a) and 13
Providing, by the information processing device, the determination information for the vehicle that satisfies the condition to the external device. (See, relevant rejection(s) of Claim(s) 3(b) and 13)

	Regarding Claim 17, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 13 and wherein the control process comprises: 
Receiving, by the information processing device, a request for acquisition of the state information from the terminal. (See, relevant rejection(s) of Claim(s) 5(a) and 16)
Determining, by the information processing device, that the pick-up and delivery of the pick-up and delivery product to the area serving as the pick-up and delivery destination is impossible based on the state information acquired in response to the request for acquisition and package attribute information of the pick-up and delivery product the use of which has been reserved. (See, relevant rejection(s) of Claim(s) 5(b) and 16)

	Regarding Claim 18, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 13 and wherein the control process comprises providing, by the information processing device, the determination information to a business server that provides an electronic commerce service. (See, relevant rejection(s) of Claim(s) 6 and 13)

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2016/0189098) in view of Kadonaga (JP 2006206225A) and Wiechers (US 2017/0024688) and further in view of  Fukushima (US 9,908,426).
	Regarding Claim 19, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 1. 
	However, Beaurepaire et al., do not explicitly teach wherein the orientation of the vehicle with respect to the parking position includes one from among a foreword direction and a rearward direction. 
	But, Kadonaga in the analogous art of delivering items to a vehicle, teaches the orientation of the vehicle with respect to the parking position includes one from among a foreword direction.  (Paragraph(s) 0027 and 0030)(Kadonaga teaches that the vehicles parking position (i.e., orientation) can be identified, which, can be used to measure if the vehicle is parked in a forward position) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining if a package is granted access to a parked vehicle of Beaurepaire et al., by incorporating the teachings of a system determining if it is possible to determine if an item is able to be delivered to a parked vehicle based on vehicle position and set conditions of the vehicle being in a forward position of Kadonaga, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save time and labor for carrying out the delivery many times in the absence of the home delivery company and to reduce the delivery cost. (Kadonaga: Paragraph 0045)

	But, Fukushima in the analogous art of parking, teaches wherein the orientation of the vehicle with respect to the parking position includes one from among a rearward direction. (Column 18, Lines 55-64)(Fukushima teaches that the system can determine if the vehicle’s parking orientation is parked in a forward or backward orientation) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining if a package is granted access to a parked vehicle of Beaurepaire et al., determining if it is possible to determine if an item is able to be delivered to a parked vehicle based on vehicle position and set conditions of the vehicle being in a forward position of Kadonaga, and a system that can determine the orientation position of a parked vehicle of Wiechers, by incorporating the teachings of a system determining if a parked vehicle’s orientation is parked forward or backwards, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save time and labor for carrying out the delivery many times in the absence of the home delivery company and to reduce the delivery cost. (Kadonaga: Paragraph 0045)

	Regarding Claim 20, Beaurepaire et al./Kadonaga/Wiechers/Fukushima, teach all the limitations as applied to Claim 7 and wherein the orientation of the vehicle with respect to the parking position includes one from among a foreword direction and a rearward direction. (See, relevant rejection(s) of Claim(s) 7 and 19)

	Regarding Claim 21, Beaurepaire et al./Kadonaga/Wiechers/Fukushima, teaches all the limitations as applied to Claim 13 and wherein the orientation of the vehicle with respect to the parking position includes one from a foreword direction and a rearward direction. (See, relevant rejection(s) of Claim(s) 13 and 19)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2016/0189098) in view of Kadonaga (JP 2006206225A) and Wiechers (US 2017/0024688) and further in view of  OZ et al. (US 2018/0240067).
	Regarding Claim 22, Beaurepaire et al./Kadonaga/Wiechers, teaches all the limitations as applied to Claim 1 and wherein the circuitry is configured to 
	With respect to the above limitation: while Beaurepaire et al. teaches that the system is able to unlock the specific compartment of the vehicle for the delivery personal. Examiner, further, notes that Kadonaga teaches a control unit for locking and unlocking the trunk compartment of the vehicle. However, Beaurepaire et al., 
	But, OZ et al. in the analogous art of local delivery services locking and/or unlocking a vehicle for package delivery, teaches issue an electronic key for locking or unlocking the one or more areas in the vehicle. (Paragraph(s) 0032 and 0075)(Oz et al. teaches a pickup and delivery system, which, allows a user/customer to select a delivery vehicle from among local delivery services to place a package inside of vehicle, as taught in paragraph 0032. Oz et al., further, teaches that a virtual key can be provided to a delivery person client device via a cloud based system, as taught in paragraph 0045. Oz et al., also, teaches that the hand held device allows the delivery person to use the key fob simulator in the client device to transmit the security key to the target vehicle in order to lock and unlock the target vehicle, as taught in paragraph 0075. Examiner, respectfully, notes that he client device of a delivery person can be attached with rolling keys that transmits RF signals of a key fob to lock and/or unlock the trunk or sunroof of the targeted vehicle, see paragraph 0024)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a configuration platform that can unlock a specific vehicle for a delivery person to deliver a package of Beaurepaire et al., a control unit that can lock and unlock the trunk compartment of a vehicle for package delivery of Kadonaga, and locking and unlocking truck lids of the customer vehicle using a key and/or RFID/NFC tag of Wiechers , by incorporating the teachings of a system that is able to provide a delivery person with a virtual key to lock and unlock the trunk or sunroof of a vehicle to deliver a package of Oz et al., since the claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 9,508,259). Kim et al. teaches that the system can determine that a vehicle is in a parked state. The system can determine the parking mode and the parking direction in which the vehicle is parked. If the system determines that the vehicle is moving forward while being parked then the system will determine that the vehicle is parked in a “head-in,” direction (i.e., forward). If the system determines that the vehicle is moving backward while parking then the system will determine that the vehicle is parked in a “back-in,” direction (i.e., backward). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628